Citation Nr: 1646720	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  15-46 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed to have been caused by fault in VA care.


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to September 1954.  The Veteran died in July 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this claim is now with the RO in Pittsburgh, Pennsylvania.

As noted in June 2016, the Board bifurcated the cause of death issues and listed the issues as service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed to have been caused by fault in VA care.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  

In the June 2016 decision, the Board also remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the June 2016 Board Remand is included in the Duties to Notify and Assist section below.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran died in July 2011.  According to a copy of the Certificate of Death, the immediate cause of death was hypoxic respiratory failure due to, or as a consequence of, malignant pleural effusions.  The underlying cause of death that initiated the events resulting in death was non-small cell lung cancer.

2.  In pertinent part, at the time of the Veteran's death, service connection was in effect for cold injury residuals of the left lower extremity and cold injury residuals of the right lower extremity.

3.  The residuals from cold injury of the left and right lower extremities did not cause or contribute substantially or materially to the cause of the Veteran's death, did not combine to cause the Veteran's death, and did not aid or lend assistance to the production of the Veteran's death.

4.  The Veteran's cause of death (lung cancer) was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or the result of an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.312 (2015).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1151, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for DIC (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  

In March 2013, VA provided the appellant adequate VCAA notice as to service connection for the cause of the Veteran's death.  The notice letter was issued to the appellant prior to the September 2013 rating decision on appeal.  The issue was readjudicated in the December 2015 Statement of the Case (SOC); therefore, there was no defect with respect to the timing and/or content of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the issue of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1151, the Board notes that the March 2013 notice letter failed to address such theory of entitlement.  Where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  Such a showing may be made by demonstrating (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board finds that in this case the appellant had actual knowledge of what was necessary to substantiate a claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the Veteran's death.  In a December 2015 Report of Contact, and March 2016 and September 2016 Memorandum in Lieu of VA Form 646, the Veteran's representative contended there was VA fault in delay of diagnosis of cancer, and that VA's delayed diagnosis of lung cancer hastened the Veteran's death, and argues specifically referencing 38 U.S.C.A. § 1151 and the text of the implementing regulation, 38 C.F.R. § 3.361.  

In this case, the evidence of record also reflects that a reasonable person could have been expected to understand what was needed to support a claim for cause of the Veteran's death under 38 U.S.C.A. § 1151 based on notice that was provided to the appellant during the course of the appeal.  Various communications with the appellant and representative, including a December 2015 Statement of the Case, June 2016 Board remand, and August 2016 Supplemental Statement of the Case, discussed the proximate cause requirement of VA fault in failure to diagnose the cancer sooner and actual causation of hastening the Veteran's death (i.e., that treatment would have prolonged the Veteran's life), discussed the probative value of the medical opinion evidence, and indicated what elements of the claim for compensation under 38 U.S.C.A. § 1151 were still not established by the evidence of record.   

For the foregoing reasons, the Board finds that VA's failure to provide the appellant with adequate VCAA notice with respect to the issue of the cause of the Veteran's death under 38 U.S.C.A. § 1151 did not affect the essential fairness of the adjudication of her claim.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159; DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (indicating that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim); see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (clarifying DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion, and that VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2)).  Specifically, the information and evidence that has been associated with the electronic file includes VA treatment (medical) records and the appellant's statements.

VA also obtained a VA medical opinion in December 2015.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, in June 2016, the Board found the December 2015 VA medical opinion inadequate, and another VA medical opinion was obtained in August 2016 pursuant to the June 2016 Board Remand.  See Stegall, 11 Vet. App. at 268.  The August 2016 VA medical opinion (with an addendum medical opinion in August 2016) reflects that the VA examiner reviewed the evidence of record, considered the current medical research, and answered all relevant questions.  As such, the Board finds the August 2016 VA medical opinion to be adequate as to both issues on appeal.  

As such, VA has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Neither the appellant nor the representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide these appeals.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the appellant in the development of the appeals adjudicated herein.


Service Connection for Cause of Death Under 38 U.S.C.A. § 1310

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In order to establish service connection for the cause of death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted in the June 2016 Board Remand, in a December 2015 Report of Contact, the appellant's representative clarified that the cause of the Veteran's death under 
38 U.S.C.A. § 1310 is warranted only on the basis that the Veteran's death was partially attributable to the service-connected bilateral lower extremity residuals of cold weather injury and on the basis of delayed diagnosis of lung cancer (1151 claim).  All other theories for cause of the Veteran's death under 38 U.S.C.A. 
§ 1310, including herbicide exposure, were explicitly abandoned.  The representative indicated that the Veteran did not service in Vietnam, so was not exposed to herbicides.  See December 2015 Report of Contact; see also 38 C.F.R. § 20.204 (2015). 

First, the evidence of record reflects that the Veteran died in July 2011.  According to a copy of the Certificate of Death, the immediate cause of death was hypoxic respiratory failure due to, or as a consequence of, malignant pleural effusions.  The underlying cause of death that initiated the events resulting in death was non-small cell lung cancer.  The Veteran was not service connected for any respiratory or lung disability at the time of his death.  At the time of the Veteran's death, service connection had been established, in pertinent part, for residuals from cold injury of the left and right lower extremities.  

After a review of the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected residuals from cold injury of the left and right lower extremities did not cause or contribute substantially or materially to the Veteran's death, did not combine to cause the Veteran's death, and did not aid or lend assistance to the production of the Veteran's death.  

Addressing the appellant's contention that the Veteran's death was partially attributable to the service-connected bilateral lower extremity residuals of cold weather injury, generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09.  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R.§ 3.159(a)(2).  

As a lay person, under the specific facts of this case that involve questions of signs and tests to render a diagnosis of cancer, the progression of cancer, and the efficacy of treatment options for cancer, the appellant does not have the requisite medical knowledge, training, or experience to be able to render a competent opinion regarding whether the Veteran's service-connected residuals from cold injury of the left and right lower extremities caused or contributed to the lung cancer that caused death.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose carcinoma (cancer) or relate it to service); Jandreau at 1376-77, n.4 (a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Davidson, 581 F.3d at 1316.  The etiology of the cause of the Veteran's death in this case is a complex medical etiological question involving internal and unseen system processes, many of which are unobservable by the appellant, as well as questions of signs and tests to render a diagnosis of cancer, the progression of cancer, and the efficacy of treatment options for cancer.  The Board does not find the appellant competent to render an opinion as to the etiological nexus between the service-connected residuals from cold injury of the left and right lower extremities and the cause of the Veteran's death (hypoxic respiratory failure, malignant pleural effusions, and non-small cell lung cancer), as the complex relationship between separate body systems and separate anatomical locations of the body is not susceptible to lay observation.  Further, as discussed below, the Board finds the appellant's lay contentions to be outweighed by the other evidence of record. 

Pursuant to the June 2016 Board Remand, a VA medical opinion was obtained in August 2016.  The VA examiner opined that the service-connected residuals from cold injury of the left and right lower extremities were less likely as not the immediate or underlying cause of the Veteran's death, or were etiologically related to the Veteran's death.  The VA examiner noted that the cause of death was lung cancer and the Veteran's cold injuries did not contribute to his death.  Given that the cause of the Veteran's death was lung cancer, the VA examiner further opined that it is less likely as not that the service-connected residuals from the cold injury of the left and right lower extremities contributed substantially or materially to the cause of the Veteran's death, combined to cause the Veteran's death, or aided or lent assistance to the production of the Veteran's death.  The VA examiner explained that the cause of the Veteran's death has no association with having residuals from cold injury of the left and right lower extremities.  

The Board finds the June 2016 VA medical opinion, taken in light of the other evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the disorders and had sufficient and accurate facts, factual assumptions, and data on which to base the conclusions.  As such, the Board accords it high probative value.

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected residuals from cold injury of the left and right lower extremities did not cause or contribute substantially or materially to the Veteran's death, did not combine to cause the Veteran's death, and did not aid or lend assistance to the production of the Veteran's death.  As previously stated, all other theories for cause of the Veteran's death under 38 U.S.C.A. § 1310, including herbicide exposure, have been explicitly abandoned; therefore, service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Compensation for the Veteran's Death Under 38 U.S.C.A. § 1151

As noted above, the Veteran died in July 2011 and the underlying cause of death that initiated the events resulting in death was non-small cell lung cancer.  The appellant contends that VA's delayed diagnosis of lung cancer resulted in the Veteran's death.  In short, the appellant argues that she is entitled to compensation under the provisions of 38 U.S.C.A. § 1151.

Title 38, United States Code § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable. 

The regulations provide that, benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361.

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § 1151, the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or 
(ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In a December 2015 VA medical opinion, the VA examiner noted the history regarding the Veteran's underlying cause of death, lung cancer.  In particular, the VA examiner indicated that a computed tomography (CT) chest scan from June 2009 showed the presence of an 8 millimeter left upper lobe nodule that was not called in the impression.  A chest x-ray, dated September 8, 2009, showed a left upper lobe 8 millimeter nodule, but there is no apparent follow-up on that result anywhere in the record.  The December 2015 VA examiner further noted that the Veteran was seen at a later date by his primary care physician, but no mention of the left upper lobe nodule was seen in that note.  The next imaging study of the lungs was a June 10, 2010 CT scan that revealed interval growth of the prior left upper lobe nodule as it was then sixteen millimeters in size.  The December 2015 VA examiner indicated that it was this (June 2010) study that led to further evaluation of the nodule in the left upper lobe and the diagnosis of lung cancer on the biopsy, dated June 30, 2010.  The December 2015 VA examiner opined that "the diagnosis [of lung cancer] could have been made as much as a year earlier [in June 2009]."

Based on the above and the finding that the December 2015 VA medical opinion was inadequate, the Board remanded the issue for another VA medical opinion in a June 2016 Board Remand.  Pursuant to the June 2016 Board Remand, a VA medical opinion was obtained in August 2016.  The August 2016 VA examiner, Chief Physician of Palliative Care, opined that, based on her review of the relevant evidence, it is as least as likely as not that VA failed to diagnose the Veteran's lung cancer prior to June 2010.  However, upon review of the Veteran's CT scans and reports, the VA examiner explained that, while the nodule was present prior to 2010, diagnosing the cancer at that time with a biopsy in 2009 might not have been done given how small the nodule was and also due to the fact that the Veteran had a history of severe chronic obstructive pulmonary disease and would have been high-risk for any pulmonary procedures.  The August 2016 VA examiner further opined that it is less likely as not that the Veteran's death was proximately caused by an event not reasonably foreseeable.  To support the opinion, the VA examiner noted that the Veteran died from lung cancer, which had been progressing.  The Veteran had refused treatment for the lung cancer and was being followed by VA Palliative Care.  Therefore, the VA examiner explained that, even if the Veteran's cancer was diagnosed earlier (prior to June 2010), the time course of the Veteran's disease would not have been altered.

The August 2016 VA examiner also provided an addendum VA medical opinion in August 2016 to further clarify the opinions.  In the August 2016 VA addendum medical opinion, the VA examiner stated:


Given [the Veteran's] multiple medical problems including significant COPD, CAD ESRD on dialysis it is possible that a physician would have reasonably recommended further follow-up with a CT scan in 3-4 [months] rather than a biopsy of the nodule given the fact that it was so small in size.  A[n] 8 mm nodule may be difficult to biopsy with a higher chance of getting a pneumothorax from the procedure.  If repeat CT Scan shows increase in the size of the nodule then it may be easier to biopsy with less chance of developing a complication from the procedure.  Earlier diagnosis in 2009 [is] not [at] least as likely as not to have significantly altered [the Veteran's] treatment or survival from his lung cancer given the fact that the [Veteran] had multiple medical problems and his decision when the diagnosis was made to not undergo any treatment.  Given his medical problems he would be a higher risk for complications from the treatment which may have decreased his life expectancy.

After a careful consideration of all the evidence, the Board finds that the weight of the evidence is against the appellant's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  In this regard, the Board has specifically considered the appellant's contentions that VA failed to properly diagnose and timely treat the lung cancer.  However, the Veteran's cause of death was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or the result of an event that was not reasonably foreseeable.  As determined by the August 2016 VA medical examiner, who reviewed the Veteran's medical history in detail, an earlier diagnosis of lung cancer in June 2009 would not have significantly altered the Veteran's treatment or survival from the lung cancer.


The only evidence provided by the appellant in support of her claim are her own statements asserting improper care on the part of VA; however, the Board finds that, as a lay person, under the facts of this case that involve questions of the onset and progression of cancer, specific signs and testing for cancer, standards of testing for cancer, and knowledge of the likely efficacy of treatment of cancer, the appellant is not competent to make a determination as to whether the proper standard of care was provided to the Veteran.  In this regard, such an inquiry is medically complex in nature and there is no indication that the appellant has the requisite training or knowledge to offer such an opinion.  See Woehlaert, 21 Vet. App. at 456; see also Rucker, 10 Vet. App. at 74.  Specifically, rendering an opinion as to whether the Veteran's death is the result of any VA treatment, or lack thereof, requires an understanding of a complex internal physical process pertaining to the nature and causes of his death, which is beyond the scope of the appellant or any person who has represented her in this matter.  Therefore, as none of these individuals are competent to render an opinion as to whether VA failed to timely diagnose and properly treat the Veteran, which proximately caused the continuance or natural progress of his cancer so as to cause his death, the Board accords such statements no probative weight. 

In short, and while the Board is sympathetic to the circumstance which led to the Veteran's death, the Board finds that the preponderance of the evidence is against the appeal for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  In reaching this decision, the Board has considered the 

applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 is denied.

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed to have been caused by fault in VA care, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


